Citation Nr: 9900715	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1969.

Service connection is also in effect for residuals, fracture 
of the 5th metatarsal of the left foot, laceration scar on 
the chin, and residuals of mandible fracture, each evaluated 
as noncompensably disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland.

Although the veteran initially requested a hearing in 
connection with his appeal, his subsequent statements in this 
regard have consistently shown that he no longer wishes to 
have a hearing and favors immediate appellate review of his 
claim.

During the course of this appeal, the veteran reassigned 
representation on his behalf from The American Legion to a 
private attorney who now represents him on VA matters.

Although the issues of entitlement to increased ratings for 
all of the veteran's already service-connected disorders were 
initially addressed during the current appeal, in a VA Form 9 
submitted by the veteran's representative in September 1998, 
it was noted that a substantive appeal was being taken on the 
issue shown on the front page to include a total rating based 
on individual unemployability.

The Substantive Appeal also mentioned pursuit of an issue 
relating to effective dates in concert with the current issue 
prepared and certified for appellate review.  As such issue 
is dependent upon the current Board action and subsequent 
implementation of such action by the RO, the issue of 
entitlement to an effective date has not other been properly 
raised, or procedurally prepared and certified for appellate 
review, and consequently not part of the current appeal.  

The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability has been rendered moot by virtue of the 
action taken herein.


FINDING OF FACT

PTSD and associated psychiatric symptoms render the veteran 
virtually isolated from the community and demonstrably unable 
to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Wherever there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)). 

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  The RO 
addressed that in the most recent rating actions.  However, 
in view of the Boards determination that the appellant meets 
the schedular criteria for a 100 percent evaluation for his 
psychiatric disorder to include PTSD, the Board need not 
specifically explore whether he also meets the criteria for 
the 100 percent rating under the revised criteria for rating 
psychiatric disorders.


The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation will be 
based on certain criteria:  When the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
obtain or retain employment, a 100 percent rating is 
assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  The Board 
notes that other ratings from 0 to 30 percent are listed in 
the rating scheme.  However, their recitation here is not 
considered necessary in light of the record. 38 C.F.R. Part 
4, Code 9411.

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.


The Court has also held that in essence, under 38 C.F.R. 
§ 4.132, the three criteria in Diagnostic Code 9411 for a 100 
percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Prior clinical reports and evaluations are of record for 
comparative purposes.  The veteran has a history of drug and 
alcohol abuse.

On VA examination in June 1996, the veteran stated that he 
had been unemployed since August 1991.  He had been driving a 
truck for three years at that time but had had an accident 
and had since been unable to work because of both physical 
[particularly relating to his knee for which private 
treatment records are in the file] as well as PTSD-related 
reasons.  He said that even while driving the truck, he had 
had Vietnam flashbacks but he was able to keep going by 
keeping busy.  He said that he had had about 10 jobs since 
service separation in 1969, but did not work continuously.

It was noted that the VA examination in 1993 had an intake 
report which had shown that the veteran was being treated for 
alcohol dependence.  The veteran said that although he was 
now sober, he had had increased symptoms since he stopped 
drinking and these included flashbacks, nightmares, anxiety 
and social isolation.  A review of outpatient records showed 
that he had complained of anger, intrusive thoughts, 
hypervigilance, nightmares 2-3 times a week, startle response 
and estrangements from others.  

The veteran continued outpatient therapy and saw both a VA 
psychiatrist and a counselor regularly.  He said that he had 
occasionally had auditory hallucinations and paranoid 
ideation without delusional beliefs or suicidal or homicidal 
ideation.  

On examination, the veteran reported continuing to have 
severe dreams which were frightening to the point that the 
next day, he would awaken and would be agitated and paranoid.  
He was afraid to get up and fearful of what he would do to 
himself or his girlfriend, that he did not want anyone to 
touch him, and that he had not had sex for almost a year 
because of that.  In his dreams there was much violence and 
people would get killed which caused him to awaken 
frightened.  He said that even in the house he did not feel 
safe.  He reported that most of his symptoms were worse from 
June to October, the period he had been in Vietnam, and 
during which time a sister had died, and that would be the 
time [if he is drinking] when he drinks more.  He used some 
medication to sleep but he still reversed his days and 
nights, sleeping all day and being awake all night.  Loud 
noises and any talking bothered him, and even when he was 
able to sleep, his nightmares would awaken him and then he 
had problems going back to sleep.  

The veteran said that he was living in an area with many 
Hmong natives as neighbors, and that their proximity reminded 
him of the Vietnamese and made him uncomfortable and made him 
recall much about his Vietnam experiences.  He said he had 
feelings of guilt, never really had closure over those who 
had died without his even having known their names, and he 
sometimes felt like he were still out on patrol and this 
caused many confused feelings as well.

Socially, it was noted that the veteran had been married and 
divorced twice, and his current girlfriend was his first ex-
wife.  He had a number of other relationships but said that 
he still felt that he isolated himself from others.  He had 
also been violent towards women and he realized that this 
happened when he was touched and that this too related to an 
experience in Vietnam.  He said it would be hard to get back 
into a "normal" daily routine because of his symptoms and 
since he reversed his days and nights.

On examination, the veteran was pleasant and cooperative but 
his production was quite circumstantial and he wore 
sunglasses throughout to limit eye contact.  His affect was 
flattened and his mood somewhat dysphoric.  Although he 
specifically denied suicidality, he admitted that he often 
thought what it would be like to be dead.  He denied 
homicidal feelings.  Occasional auditory hallucinations 
persisted.  Moderate to severe PTSD was diagnosed on Axis I, 
with alcohol dependence.  Global Assessment of Functioning 
(GAF) was felt to be 55-60. 

VA outpatient records are in the file.  On numerous occasions 
in 1995-1997, the veteran was said to have hyper startle 
reaction, was experiencing regular flashbacks and was 
positive for intrusive thoughts.  By a May 1997 visit, his 
alcoholism was said to be in remission.

One notation in October 1997 was that the veteran had 
continued to take medications.  He stated that he had poor 
sleep, hypervigilance and paranoid ideation.  He felt 
uncomfortable even in his own house, did not feel safe there, 
and had been sleeping in the garage.  He did not like to be 
around people, had an absence of sexual desire, and did not 
like to be touched.  He said he had been sober for one year.  
The veteran described himself as being anxious most of the 
time.  He exhibited poor eye contact, anxious mood, and 
constricted affect.  He seemed suspicious, hypervigilant and 
paranoid.  Diagnoses were chronic PTSD and alcoholism in 
remission.

On VA examination in December 1997, the veteran reported 
having a marked psychological response to stimuli reminding 
him of Vietnam, and he said that he had daily intrusive 
thoughts of Vietnam.  There was a marked decrease in interest 
in normal daily activities and he expressed a sense of 
estrangement when he said that he was unable to show his 
feelings towards others.  His fear was generated by loud 
noises, edginess and intolerance to being touched; he 
described an exaggerated startle response and admitted to 
seeing hallucinations.  Observing things out of the side of 
his eyes and at night as well as the hallucinations 
heightened his hypervigilance.  He used to carry a gun.  The 
veteran said that he had problems concentrating, and gave as 
an example that he would get lost in conversations.  


The veteran had memory problems also, and gave as an example 
that he could not remember phone numbers even if they were 
very familiar to him.  He said that he had daily depression 
with associated crying spells; his statements with regard 
anhedonia were equivocal.  He did not know if he felt 
hopeless or helpless.  He had not been without depression 
since Vietnam and said he thought about death on a daily 
basis, but alleged that he had not thought about suicide 
since his mother's death 4 years previously and he could not 
cry.  He said he had problems both getting to sleep and 
staying asleep.  He averaged about 3 hours of sleep each 
night, and had nightly combat-experience nightmares.  He said 
that he would become angry easily, on a daily basis, and that 
the anger occurred spontaneously.  He denied acting out on 
his anger but admitted to homicidal ideation lasting 2 weeks 
prior to the examination.  

The examiner reviewed the prior clinical reports and 
examination findings in detail.  The veteran stated that he 
was also in receipt of Social Security benefits.  He said 
that he had used drugs in the past but had decreased his 
drinking to 4 beers a day.  The examiner noted that the Axis 
I diagnoses included alcohol abuse (although details were 
vague) and PTSD with major depression and secondary insomnia.  
His cocaine abuse was in remission per history.  His GAF was 
felt to be 60 with the highest in the past year being 
unknown.  As for his competency, the examiner noted that he 
would usually feel that someone with a history of an abuse 
problem would be likely to divert funds, if these funds were 
left to their control; however in the veteran's case, he was 
said to have constant alcohol use (4 beers a day), so he was 
described as competent to handle his own funds.

On VA outpatient visit in January 1998, the veterans 
alcoholism was said to be in full remission.  He was still 
paranoid and unable to trust people.  His mood was anxious 
and affect was constricted.  He had been seen on a regular 
basis for therapy and mental hygiene clinic visits.

By the time of hospital admission in March and April 1998, 
the veteran said he had been recently to the comprehensive 
alcohol program for detoxification.  Drug toxicology screens 
were negative on admission.  He was taking various 
medications.  He was started on the substance abuse 
rehabilitation program.  His GAF was felt to be 45.

On VA readmission in April-May 1998, urine toxicology screens 
were again all negative.  The veterans GAF was felt to be 
about 50.  Various therapy regimens were tried to help him 
sleep.

Analysis

In questions relating to claimed entitlement to increased 
compensation benefits, the Court has found that, within the 
confines of certain parameters, the allegation by the veteran 
that he has increased disability tends to establish a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board is satisfied that the facts relevant to the issue 
on appeal have been properly developed and, accordingly, the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied in accordance 
with 38 U.S.C.A. § 5107(a).

In addition to the above cited regulations and judicial 
guidelines, and with regard to other objective psychiatric 
assessments, the Court has addressed the importance of GAF 
scores.  See, i.e., Richard v. Brown, 9 Vet. App. 266, 267-8 
(1996), where the GAF was 50, and said to be reflective of 
"serious" impairment under current evaluative standards.  

In this case, the veteran's GAF, during an extended recent 
period, ranged from 50-60, with a dip down to 45, all of 
which is objectively reflective, in his case, of 
deterioration and rather total and extreme dysfunctioning.  

The veteran has had many jobs since service, but has not 
worked since 1991.  Although he was injured at that time, and 
the injury may have actually precipitated his job termination 
at that point, since then, after treatment and surgery, he 
has had considerable recovery from the injury.  Still, he has 
not since been able to return to work.  When reviewing this 
history with his ongoing symptoms it is not surprising that 
he has been unable to get or retain a job, and if the 
symptoms he tends to manifest in clinical settings and even 
an examination environment are observable at the time he 
seeks employment, it would be surprising if he were ever 
hired.

The Board notes that not only has the veteran admitted to a 
long-standing history of ongoing (particularly auditory) 
hallucinations and/or flashbacks, he is recorded as actually 
having had them while driving his truck, which certainly 
confirms the inadvisability of his not pursuing that 
particular job, his most recent employment.  

The veteran has a history of substance abuse (both alcohol 
and drugs), but by all accounts, he has tapered his drinking 
to a minimal and relatively constant level, and his drug 
toxicology tests have all recently been negative.  
Nonetheless, he is significantly paranoid, does not like 
being around anyone and is suspicious.  He has ongoing 
evidence of sleep disturbances, to the point that he sleeps 
only 3 hours a night, does not feel safe in his own home, and 
has actually slept in the garage.  He exhibits a significant 
hyper startle reaction in addition to his regular flashbacks, 
and has signs of intrusive thoughts, hypervigilance, 
flattened affect and dysphoric mood.  

On virtually every examination or mental hygiene clinic visit 
the veteran has been described as paranoid, unable to trust 
people with anxious mood and constricted affect.  

It appears from the evidence of record that there are a 
number of components now present in the veterans service-
connected psychiatric disability, however described in the 
past as major depression or PTSD.  This is an assessment 
without counting any abusive behavior in the equation.

On objective measurement, the veterans GAF has ranged from 
45-60 in the past several years.  This is reflective of at 
least significant impairment.  He has undergone a myriad of 
treatment programs, all without much lasting positive 
benefit, and has not been able to complete rehabilitation 
regimens.  His moods range from hostile, angry and full of 
homicidal and suicidal ideation to depressed and more 
fragile.  It is clear that he has ongoing and concentrated 
episodes of hostility, irritability, volatility, acting out 
with some degree of periodic violence, and ongoing and 
somewhat ill-directed anger, all of which is coupled with 
depression, mood swings and lability.  He is not now working, 
and has not worked for some time in other than marginal jobs.  

While the veterans symptoms are not always unequivocally 
totally disabling such as to unerringly render him removed 
from reality, the Board finds that they more closely 
approximate those required for a 100 percent rating; and 
resolving doubt in his favor, that is reasonably assignable.  
38 C.F.R. §§ 3.102, 4.3, 4.7.

It is clear from the record that the veteran is unable to 
acclimate himself in either a social or industrial setting.  
His absence from the labor market and social isolation have 
rendered him a poor candidate for even the most minimal kind 
of employment.

From a review of the record it appears unlikely that the 
veteran could ever return to a structured environment as he 
is unable to withstand even the pressures of his lifestyle 
which involves no real or meaningful social or industrial 
interaction.  Accordingly, three of the rating criteria for a 
100 percent rating are independently met in the veterans 
case.  Johnson v. Brown, 7 Vet. App. 95. 97 (1994).  

In this regard, the appellant is essentially isolated, 
suffers from disturbed thought and behavioral processes 
associated with almost all daily activities, and most of all, 
the veteran is demonstrably unable to work.  For the 
foregoing reasons, the Board concludes that the record 
supports a grant of entitlement to a 100 percent evaluation 
for PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Codes 9405-9411 (effective prior to 
November 7, 1996).

In view of the Boards determination that the record supports 
a grant of entitlement to a 100 percent with application of 
the criteria for rating mental disorders effective prior to 
November 7, 1996, the Board need not explore the propriety of 
assigning a 100 percent evaluation for PTSD under the 
criteria for rating disorders which became effective November 
7, 1996.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to regulatory criteria governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
